Citation Nr: 0804942	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 16, 1979 rating decision that denied service 
connection for paroxysmal atrial tachycardia, for purposes of 
accrued benefits.  

2.  Entitlement to service connection for loss of use of both 
lower extremities, for purposes of accrued benefits.  

3.  Entitlement to an initial rating in excess of 50 percent 
for panic disorder without agoraphobia, for purposes of 
accrued benefits.  

4.  Entitlement to an initial rating in excess of 20 percent 
for right lower extremity peripheral vascular disease, for 
purposes of accrued benefits.  

5.  Entitlement to an initial rating in excess of 20 percent 
for left lower extremity peripheral vascular disease, for 
purposes of accrued benefits.  

6.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome, for purposes of accrued 
benefits.  

7.  Entitlement to an initial rating in excess of 10 percent 
for history of multiple transient ischemic attacks with 
cerebrovascular accident and residual aphasia, for purposes 
of accrued benefits.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1962.  He died in August 2004.  The appellant is 
the veteran's surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) 
following January 2005 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

(The decision below addresses the claim of CUE in a February 
1979 rating decision.  Consideration of the other issues on 
appeal is deferred pending completion of the development 
sought in the remand that follows the Board's CUE decision.)


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for paroxysmal atrial tachycardia by a February 
16, 1979, rating decision.

2.  The February 16, 1979, rating decision was subsumed by a 
July 1988 Board decision that denied entitlement to service 
connection for paroxysmal atrial tachycardia.


CONCLUSION OF LAW

The appellant's claim that a February 16, 1979, rating 
decision was clearly and unmistakably erroneous in denying 
service connection for paroxysmal atrial tachycardia, for 
accrued benefit purposes, lacks legal merit under the law.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 
20.1100, 20.1104 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2004, prior to the veteran's death, the RO received 
the veteran's claim of CUE in a February 16, 1979, rating 
decision in which the RO denied the veteran's claim for 
service connection for paroxysmal atrial tachycardia.  

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of an RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104 
(2007).  Thus, the RO decision is not reviewable for CUE, 
because it merges with the Board's decision and ceases to 
have any independent effect once the Board has rendered a 
final decision.  

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Federal Circuit noted 
that to hold otherwise would permit an inferior tribunal, 
e.g., a regional office, to collaterally review the actions 
of a superior one, i.e., the Board.  Id. at 1526.  
Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), 
the United States Court of Veterans' Appeals (since renamed 
the United States Court of Appeals for Veterans Claims) held 
that an RO decision "appealed to and affirmed by the Board" 
was thus "subsumed by the Board's decision," and could not be 
attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. App. 
404 (1997), aff'd sub. nom. Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999) (a 
final, unappealed RO decision subsequently reviewed de novo 
on the merits by the Board is subsumed by the Board decision 
and not subject to a claim of CUE as a matter of law).  

The Board notes that the February 16, 1979, rating decision 
was subsumed in the subsequent, final Board decision in July 
1988, which denied the claim.  (Although the Board's 1988 
decision refers to an absence of a new factual basis for 
awarding service connection, the Board noted that the claim 
had in fact been reopened and that service connection based 
on the entire record, including the newly submitted evidence, 
was not warranted.)  Because the February 16, 1979, rating 
decision was subsumed by the July 1988 Board decision, the 
rating decision is not subject to a claim of CUE.  
Additionally, the claim now before the Board may not be 
construed as a motion to revise the 1988 Board decision.  See 
Dittrich v. West, 11 Vet. App. 10 (1998) (no claim of CUE in 
Board decision presented by record where the claim on appeal 
involved CUE in RO decision.  

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Here, the Board finds that there is no 
basis under the law for the appellant's claim, for purposes 
of accrued benefits, that a February 16, 1979, rating 
decision was clearly and unmistakably erroneous in denying 
the veteran service connection for paroxysmal atrial 
tachycardia.  The claim is therefore dismissed.  


ORDER

The claim that an February 16, 1979, rating decision was 
clearly and unmistakably erroneous in denying service 
connection for paroxysmal atrial tachycardia, for accrued 
benefit purposes, is dismissed.  


REMAND

The veteran died on August [redacted], 2004.  In September 2004, the 
appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) benefits.  In a September 2004 rating 
decision, the RO granted the appellant service connection for 
cause of the veteran's death.  

The Board notes that effective September 6, 2001, the veteran 
was awarded a combined disability rating of 100 percent.  He 
was also awarded special monthly compensation based on 
housebound criteria as well as aid and attendance criteria.  
Furthermore, the veteran was awarded special monthly 
compensation under 38 U.S.C.A. § 1114 (West 2002), rated 
under subsections S, K, L, and P.  The special monthly 
compensation under subsection P was awarded at the rate equal 
to subsection M.  

At the outset, the Board acknowledges that there has been a 
significant statutory change regarding the payment of 
benefits accrued and unpaid at the time of a veteran's death.  
In this regard, 38 U.S.C. § 5121(a), the governing statutory 
provision, has been amended by repealing the 2-year limit on 
accrued benefits such that a veteran's survivor may receive 
the full amount of the award for accrued benefits.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  However, Congress 
specifically stated that the amended statutory provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003.  As noted above, the 
veteran died on August [redacted], 2004.  As such, the version of 
38 U.S.C.A. § 5121(a) as amended is applicable in the instant 
case.  

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions or those based on evidence in the file 
at date of death and due and paid, shall, upon the death of 
such individual be paid to the individual's spouse.  38 
U.S.C.A. § 5121(a)(2)(A) (West 2002 & Supp. 2007).  

The Board also points out that VA amended 38 C.F.R. § 3.1000, 
effective January 29, 2007, to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003 and the 
amended 38 U.S.C. § 5121, with respect to payment of certain 
accrued benefits upon the death of a beneficiary.  See 71 
Fed. Reg. 78,368-78,369 (Dec. 29, 2006) (Adopts as final 
rule, without change, the proposed rule published in the 
Federal Register on June 29, 2006).  See 71 Fed. Reg. 37,027-
37,031 (June 29, 2006) (Proposed Rules).  In this case, 38 
C.F.R. § 3.1000 as amended is applicable to the appellant's 
claim.  

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death."  Id.  

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 
and 5121 together that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been 
finally adjudicated by VA on or before the date of death.  
See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.).  

The Board notes that the June 2005 statement of the case 
issued to the appellant does not include any notice of 
38 U.S.C.A. § 5121 and/or 38 C.F.R. § 3.1000 (either the 
former or amended regulation), nor did the RO necessarily 
discuss or cite to the statutory or regulatory provisions 
pertaining to accrued benefits in the May 2005 rating 
decision.  

The Board notes that lack of notice of the pertinent statutes 
or regulations associated with the appellant's claim is 
potentially prejudicial to the appellant since, without the 
proper statutes or regulations as a guide, she is hindered in 
fashioning an effective or appropriate argument for her 
appeal.  Under 38 C.F.R. § 19.29(b) (2007), the statement of 
the case  must contain "[a] summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination . . 
. ."  Therefore, the appellant should be issued a 
supplemental statement of the case (SSOC) and apprised of the 
pertinent statutes or regulations governing her accrued 
benefits claims.  See 38 C.F.R. § 19.31(b)(2) (2007).  

Additionally, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

A review of the claims file does reveal that the appellant 
has been issued a notice letter specifically addressing her 
claim for accrued benefits and VA duties to notify and assist 
her in substantiating her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Here, while accrued benefits would be 
based on the evidence associated with the claims file at the 
time of the veteran's death, as noted above, under 
3.1000(d)(4), evidence in the file at the date of death 
includes evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death, in support of a claim for VA benefits pending 
on the date of death.  

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the appellant should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  After providing the required notice, an attempt 
should be made to obtain any pertinent outstanding evidence 
in VA's possession on or before the date of the veteran's 
death for which the appellant provides sufficient information 
and, if necessary, authorization.  See 38 U.S.C.A. 
§ 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The claims file should be reviewed to 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met with respect to the 
remaining issues on appeal for purposes 
of accrued benefits.  This should include 
requesting that the appellant provide 
sufficient information to obtain any 
pertinent outstanding evidence in VA's 
possession on or before the date of the 
veteran's death, which is not currently 
of record.  

2.  After undertaking any other 
development deemed appropriate, the 
claims remaining on appeal for accrued 
benefit purposes, should be 
readjudicated.  If any benefit sought is 
not granted, the appellant and her 
attorney should be furnished with a 
supplemental statement of the case (which 
should include the revised 38 U.S.C.A. 
§ 5121 and 38 C.F.R. § 3.1000 pertaining 
to accrued benefits claims) and afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


